Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2 are allowed in view of amendment and remarks filed on 02/02/2022.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: closest prior art is Hara (JP2006299398) and Shingu (JP2008248330)
Hara discloses a hot rolled (Abstract line 8 and clams 5-7) high strength steel sheet for producing a high strength steel tube, the steel sheet having not lower than 760 MPa TS having broad ranges elemental compositions all overlapping instant claims ranges (Claims 1-4) as illustrated in Table 1 in previous office action dated 11/09/2021.  Regarding instant claim 1 claimed microstructure, Hara discloses the steel sheet microstructure consists essentially of bainite and martensite and the rest becomes ferrite and retained austenite. (paragraph [0047])
Hara’s Inventive Examples TS ranges from 760-980 MPa in Table 7-1 (paragraph [0090]).  Hence, Hara’s TS does not meet instant amended TS 1022 MPa or more.
Even if Shingu discloses claimed martensite and retained austenite volume fractions, Shingu’s TS is merely 517-680 MPa.  Hence, Shingu also does not discloses instant amended TS=1022 MPa or more.
No prior art can be found to disclose instant claim 1 required composition,  martensite and retained austenite volume fractions with a remainder being bainite, and also TS , YS and elongation.
Hence, instant claims 1-2 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733